UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-30901 SUPPORT.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3282005 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 900 Chesapeake Drive, 2nd Floor Redwood City, CA 94063 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650) 556-9440 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes oNo x On April 30, 2013, 50,260,481 shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. SUPPORT.COM, INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2013 INDEX Page Part I. Financial Information Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31. 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 4. Mine Safety Disclosures 35 Item 6. Exhibits 35 Signature 36 Exhibit Index 37 2 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) SUPPORT.COM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except share and per share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased technology, net 41 62 Intangible assets, net Other assets Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ Accrued compensation Other accrued liabilities Short-term deferred revenue Total current liabilities Long-term deferred revenue 35 Other long-term liabilities Total liabilities Commitments and contingencies (Note 4) Stockholders’ equity: Common stock; par value $0.0001, 150,000,000 shares authorized; 51,348,437 issued and 50,155,839 outstanding at March 31, 2013; 50,002,587 issued and 49,809,989 outstanding at December 31, 2012 5 5 Additional paid-in capital Treasury stock ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Derived from the December 31, 2012 audited Consolidated Financial Statements included in the Annual Report on Form10-K, as filed with the Securities and Exchange Commission on March 8, 2013. See accompanying notes. 3 Index SUPPORT.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Services $ $ Software and other Total revenue Cost of revenue: Cost of services Cost of software and other Total cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of intangible assets and other Total operating expenses Income (loss) from operations ) Interest income and other, net 73 75 Income (loss) from continuing operations, before income taxes ) Income tax provision Income (loss) from continuing operations, after income taxes ) Income (loss) from discontinued operations, after income taxes (5 ) 24 Net income (loss) $ $ ) Basic and diluted earnings per share: Income (loss) from continuing operations $ $ ) Income (loss) from discontinued operations ) Basic and diluted net (loss) per share $ $ ) Shares used in computing basic net income (loss) per share Shares used in computing diluted net income (loss) per share See accompanying notes. 4 Index SUPPORT.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income (loss): Change in foreign currency translation adjustment 13 67 Change in net unrealized gain (loss) on investments ) Other comprehensive income (loss) (1
